839 So.2d 797 (2003)
Larry PERKINS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D02-2233.
District Court of Appeal of Florida, Fourth District.
February 19, 2003.
Larry Perkins, DeFuniak Springs, pro se.
No appearance for appellee.
PER CURIAM.
AFFIRMED without prejudice to appellant to first exhaust his available administrative remedies through the Department of Corrections, and if that proves unsuccessful, he may file in the circuit court a petition seeking a writ of mandamus to compel the DOC to credit him with the full amount of jail and prison time awarded by the trial court. See Rood v. State, 790 So.2d 1192 (Fla. 1st DCA 2001).
FARMER, KLEIN and SHAHOOD, JJ., concur.